IN THE
                                 TENTH COURT OF APPEALS

                                         No. 10-16-00309-CV

                          IN THE INTEREST OF E.G.S., A CHILD



                                 From the 361st District Court
                                     Brazos County, Texas
                               Trial Court No. 15-002631-CV-361


                                                ORDER


          The Court has reviewed all pending matters1 and the status of this appeal and

issues the following orders:

                                          C.S.’s Representation

          Pursuant to the Court’s December 21, 2016 abatement order, the trial court held a

hearing on January 4, 2017, in which it (1) determined that Appellant C.S. wishes to

proceed with this appeal, (2) declined to appoint an attorney for C.S. on appeal, and (3)

advised C.S. that she may retain counsel to represent her on appeal or that she may

represent herself. The Court reinstated this appeal on January 31, 2017.


1   Appellee E.S.’s motion to dismiss the appeal, filed December 9, 2016, remains pending.
        To date, C.S. has not informed this Court that she has retained counsel to represent

her in this appeal, and this Court has not received a notice of appearance from any

retained counsel. Unless this Court is notified by C.S. or any retained counsel that C.S. is

represented by counsel in this appeal, we will presume that C.S. is representing herself.

        If C.S. has retained counsel to represent her in this appeal, she must notify this

Court immediately. Retained counsel should also file a notice with this Court stating that

he or she represents C.S. in this appeal and should give his or her name, mailing address,

telephone number, fax number, if any, email address, and State Bar of Texas identification

number.

                                         Filing Fee

        C.S.’s August 15, 2016 notice of appeal states that she “is presumed indigent and

may proceed without advance payment of costs.” At the time C.S. filed her notice of

appeal, Rule of Appellate Procedure 20.1(a)(3) stated:

        In a suit filed by a governmental entity in which termination of the parent-
        child relationship or managing conservatorship is requested, a parent
        determined by the trial court to be indigent is presumed to remain indigent
        for the duration of the suit and any subsequent appeal, as provided by
        section 107.013 of the Family Code, and may proceed without advance
        payment of costs.

This, however, is a private termination suit, not a suit filed by a governmental entity.

Therefore, C.S. was not entitled to be presumed indigent or to proceed without advance

payment of costs under former Rule 20.1(a)(3). Moreover, C.S. did not file an affidavit of

indigence under former Rule of Appellate Procedure 20.1(a)(2) and has not filed a
In the Interest of E.G.S.                                                              Page 2
Statement of Inability to Afford Payment of Court Costs under current Rule of Civil

Procedure 145.

        C.S. has therefore not established that she is entitled to proceed without payment

of costs. A $205.00 filing fee is thus due from C.S. and should be paid within 21 days

from the date of this letter to prevent dismissal. If C.S. fails either to establish the right

to proceed without payment of costs as provided by Rule of Appellate Procedure 20.1

or to pay the required filing fee within 21 days after the date of this order, this appeal

will be dismissed without further notification. TEX. R. APP. P. 20.1, 42.3(c).

                                      Reporter’s Record

        The reporter’s record in this case has not been filed. The record has apparently

not been filed because C.S. has failed to request that it be prepared and because C.S. has

failed to pay or make arrangements to pay the reporter’s fee for preparation of the record.

        If C.S. does not desire to have the reporter’s record for this appeal, C.S. must notify

the Court within 14 days of the date of this order that the reporter’s record will not be

requested.

        If C.S. desires to have the reporter’s record for appeal, then C.S. must request that

it be prepared and simultaneously notify this Court of that request within 21 days after

the date of this order. If C.S. desires to have the reporter’s record for appeal, C.S. must




In the Interest of E.G.S.                                                                Page 3
also pay the reporter or make arrangements to pay the reporter’s fee within 21 days of

the date of this order.2

        If the reporter’s record is not requested within 21 days, the appeal will proceed on

the clerk’s record alone. See TEX. R. APP. P. 37.3(c)(1). If C.S. fails to pay the reporter or

make arrangements to pay the reporter’s fee within 21 days, the appeal will proceed on

the clerk’s record alone. See TEX. R. APP. P. 37.3(c)(2).




                                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed February 22, 2017
Do not publish




2
  As explained above, C.S. was not entitled to be presumed indigent or to proceed without advance
payment of costs under former Rule of Appellate Procedure 20.1(a)(3). Moreover, C.S. did not file an
affidavit of indigence under former Rule of Appellate Procedure 20.1(a)(2) and has not filed a Statement of
Inability to Afford Payment of Court Costs under current Rule of Civil Procedure 145. Therefore, C.S. has
not established that she is entitled to proceed without payment of costs.
In the Interest of E.G.S.                                                                           Page 4